Citation Nr: 0308497	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  99-08 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1971 to December 
1972.

By rating decision in January 1997, entitlement to service 
connection for a left hand disability was denied.  The 
veteran received written notice of this denial by letter in 
that same month.  The veteran failed to file perfect an 
appeal and, as a result, the January 1997 decision is final.  
38 C.F.R. § 20.302 (2002); 38 C.F.R. § 20.1103 (2002) (a 
determination is final if an appeal is not perfected as 
prescribed by § 20.302).  

This appeal arises from a May 1998 rating action of the 
Chicago, Illinois Regional Office (RO), which determined that 
new and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a left hand 
disability had not been submitted.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a left 
hand disability was last denied by rating decision in January 
1997.

2.  Following receipt of a notice of denial in January 1997, 
the veteran failed to perfect a timely appeal therefrom and 
that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.





CONCLUSION OF LAW

Evidence received since the January 1997 rating decision that 
denied entitlement to service connection for a left hand 
disability is not new and material, and the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.104 (2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding complaints, 
findings or diagnoses of a left hand injury or disability.  
On the November 1972 separation physical examination, the 
veteran denied having any history of significant medical or 
surgical history.  On examination, the upper extremities were 
clinically evaluated as normal.

In October 1996, the veteran filed a claim of service 
connection for a left hand disability.  He indicated that he 
had injured his left hand on coral during a fall in service 
with residuals continuing to the current time.

By rating decision in January 1997, service connection for a 
left hand disability was denied as it was determined that 
there was no evidence of a left hand disability in service or 
currently.  The veteran received written notice of this 
denial by letter in that same month.  He failed to take 
timely action with respect to this denial; thus, this 
decision became final a year after the mailing of 
notification of the decision to him.  38 C.F.R. §§ 3.104, 
20.302 (2002).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2002)) (new and material evidence is defined differently for 
claims filed on or after August 29, 2001).  As the veteran's 
application to reopen was filed in advance of August 29, 
2001, the new provisions do not apply to his claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the January 1997 final 
rating decision includes the following.  In January 1998, the 
veteran indicated that he continued to have a worsening left 
hand disability for which he had been issued a brace.

VA outpatient records from 1997 and 1998 are silent regarding 
the left hand except for x-rays of the left hand and wrist in 
December 1997.  The x-rays were interpreted as revealing no 
evidence of fracture or dislocation of the left hand or 
wrist.

Received in December 1998 was a statement from the veteran's 
father which indicates that the veteran injured his left hand 
during service and that the left hand disability had 
continued to give the veteran problems since service.

The veteran testified in December 1998 that he suffered from 
stiffness of the left hand; that he was issued a brace for 
the hand; that he had not received any medical treatment for 
the left hand after service before being seen by VA in 1997; 
and that he had never injured the left hand since service.

On VA neurology examination in July 2001, the veteran was 
examined for disability of the right hand.  The examiner 
noted that there had been no involvement of the left hand.  
On examination, the left upper extremity looked normal 
without any cuts or edema.  Motor strength of the left hand 
was 5/5.  

The veteran's claim was denied by rating decision in January 
1997 as it was determined that there was no evidence to 
demonstrate the presence of a disability of the left hand.  
The additional evidence received since January 1997 continues 
to demonstrate that the veteran has never had a left hand 
disability of any nature.  In the absence of competent 
evidence to establish the current presence of a claimed 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Thus, the additional evidence is 
merely duplicative of the evidence which was previously of 
record and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the additional evidence submitted is 
not new and material and the veteran's claim must remain 
denied.

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).
 
The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  
 
The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  
 
In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  
 
VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  
 
In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
The RO has informed the veteran of the bases on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the May 1998 denial 
letter, the July 1998 statement of the case and the April and 
August 1999 supplemental statements of the case, which 
informed him of the applicable law and regulations.  These 
communications also informed the veteran of what was required 
of him-namely, the need to present new and material evidence 
in order to have VA address the underlying merits of his 
claim.  Quartuccio, 16 Vet. App. at 183.  The record also 
reflects that the veteran was notified by the RO in an April 
2001 letter of the changes brought about by the VCAA.  
 
Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address the underlying claim until new and 
material evidence has been presented, a remand to have the RO 
address the duty to assist in the context of this specific 
application to reopen is not necessary.  


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a left hand 
disability, the veteran's appeal is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

